NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4703-17T1

STEVE TABOR and STACY
SCROGGINS, h/w,

          Plaintiffs-Appellants,

v.

JOHNSON & JOHNSON
and ETHICON, INC.,

     Defendants-Respondents.
_____________________________

                    Argued October 18, 2019 – Decided December 24, 2019

                    Before Judges Ostrer and Vernoia.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Atlantic County, Docket No. L-0830-14.

                    Shay S. Deshpande argued the cause for appellants
                    (Franzblau Dratch, attorneys; Shay S. Deshpande, on
                    the brief).

                    David R. Kott argued the cause for respondents (Riker
                    Danzig Scherer Hyland & Perretti, LLP, and Mc Carter
                    & English, LLP, attorneys for respondents; David R.
                    Kott and Kelly Strange Crawford, of counsel; Jean
                    Paige Patterson, on the brief).
PER CURIAM

      In this products liability action, plaintiffs Steve Tabor and his wife, Stacy

Scroggins, appeal from orders granting summary judgment to defendants

Johnson & Johnson and Ethicon, Inc. (Ethicon), dismissing the complaint on

statute of limitations grounds, and denying plaintiffs' cross-motion to extend

discovery and compel the deposition of a Johnson & Johnson corporate

representative. We affirm in part, reverse in part, vacate in part, and remand for

further proceedings.

                                        I.

      On February 28, 2014, plaintiffs filed a complaint against defendants

alleging that more than three years earlier, on January 6, 2011, "Tabor had a

heavy duty polypropylene . . . mesh," manufactured by defendants, "implanted

surgically to repair a left inguinal hernia." The complaint further averred that

following the surgery, Tabor suffered injuries and pain and suffering due to

defects in the mesh. Plaintiffs asserted causes of action under the Product

Liability Act (the Act), N.J.S.A. 2A:58C-1 to -11, (counts one and two);

common law claims for strict liability (count three); defective design (count

four); negligence (count five); breach of express warranty (count six); and a

claim defendants violated the New Jersey Consumer Fraud Act (CFA), N.J.S.A.


                                                                           A-4703-17T1
                                        2
56:8-1 to -91, (count seven). Scroggins also asserted a cause of action for loss

of consortium (count eight).

      In February 2018, following the close of fact discovery, defendants moved

for summary judgment, asserting plaintiffs' causes of action under the Act; the

CFA; and for strict liability, defective design, and negligence were barred by the

two-year statute of limitations for personal injury claims. See N.J.S.A. 2A:14-

2(a). Defendants argued plaintiffs had reason to know about those claims by as

early as May 2011, were required to file the claims by no later than May 2013,

and untimely filed the claims in February 2014.

      The record is unclear as to the basis for defendants' motion for summary

judgment on the breach of express warranty claim because, as defendants

acknowledge, the breach of express warranty claim is subject to a four-year

limitations period. Thus, even assuming plaintiffs were aware of the alleged

breach of express warranty claim in May 2011, the February 2014 complaint

was filed within the limitations period applicable to that claim.1


1
   Defendants' notice of motion was labeled as one seeking summary judgment
and dismissal for failure to state a claim, but the body of the notice refers only
to the summary judgment rule, R. 4:46, and makes no reference to Rule 4:6-2(e),
which governs motions to dismiss for failure to state a claim upon which relief
may be granted.



                                                                          A-4703-17T1
                                        3
       Plaintiffs filed opposition to the summary judgment motion and a cross-

motion to extend discovery and compel the deposition of a Johnson & Johnson

corporate representative. The court heard argument on the motions and ordered

a Lopez2 hearing to determine when plaintiffs' causes of action accrued. The

court also determined that resolution of plaintiffs' cross-motion should abide the

outcome of the Lopez hearing.

The Lopez Hearing

       Tabor was the only witness presented during the Lopez hearing. He

testified he had been employed as a truck driver, his highest level of education

was the tenth grade, and he underwent a left inguinal hernia surgery in January

2011 after suffering an injury at work. Dr. Tommy Dinh performed the surgery.

Prior to the surgery, Tabor signed a written authorization for a "left inguinal

repair with mesh" procedure. The notice included a warning that potential

complications included "serious injury or death."

        Immediately following the surgery and during the ensuing months, Tabor

suffered from severe pain in his groin area and left testicle, and numbing of his

legs and lower back.     Approximately seven weeks after the procedure, on

February 24, 2011, he met with Dr. Dinh for a post-surgical follow-up visit. At


2
    Lopez v. Swyer, 62 N.J. 267 (1973).
                                                                          A-4703-17T1
                                          4
that time, Tabor did not believe the constant and, at times, severe and unbearable

pain he continued to experience was related to the "incisional pain at the site of

[his] surgical incision." He testified the pain felt "like someone ha[d] kicked

[him] in the groin [twenty-four] hours a day." In February 2011, Tabor began

to "wonder" if the surgeon "had done something wrong," and if there was

"something wrong" with the mesh. During a March 21, 2011 consultation with

Dr. Dinh, Tabor "inferred" that Dr. Dinh opined that Tabor "had possible

neuropathy of the inguinal nerve."

      Tabor obtained the medical records concerning his surgery from the

facility where the procedure was performed and learned the mesh was

manufactured by Ethicon. On May 18, 2011, Tabor called Ethicon, spoke to a

representative, and "reported experiencing pain and infection one month after a

prolene hernia mesh procedure" and "felt something didn't belong there." Tabor

also reported that his physician "prescribed antibiotics for infection," and that

he felt he was "rejecting the implanted mesh." During the Lopez hearing, Tabor

was shown a May 19, 2011 letter from Ethicon to him, describing the report he

made to the representative, and he testified that he "believe[d]" and "assum[ed]"

he produced the letter during discovery.




                                                                          A-4703-17T1
                                        5
      Tabor also testified about a June 13, 2011 letter from Ethicon to him that

reiterated the May 2011 letter's summary of his conversation with the

representative and noted that the May 2011 letter "request[ed] additional

information and . . . permission to contact [Tabor's] physician regarding

[Tabor's] condition."   The June 2011 letter further stated that Ethicon had

"attempted to contact [Tabor] via telephone." Tabor testified he did not provide

the requested information or permission to contact his physicians "because [he]

didn't know what was wrong and [he is] not a doctor."

      Tabor testified that one month later, on July 22, 2011, he met with a

surgeon, Dr. Ancel Rogers, who told him "that one of the possible causes of

[his] pain is irritation of nerves and or surrounding tissues from the

implementation of prolene mesh."3

      During the following months, Tabor met with other healthcare providers

concerning his ongoing pain.     During his testimony, Tabor agreed that on

January 6, 2012, he met with Dr. Rogers, and that Dr. Rogers's medical records

from the visit state that Dr. Rogers recommended Tabor undergo a CT scan "to

verify whether or not he has a recurrent hernia or some mal-positioning of the


3
    In the record, Dr. Rogers' first name is listed variously as "Ansell" and
"Ancel." We employ "Ancel" because it is the name used by the trial court in
its written decision.
                                                                        A-4703-17T1
                                       6
implanted mesh." Tabor, however, testified he could not recall if Dr. Rogers

communicated that recommendation to him during the January 6, 2012 visit.

      Tabor also testified that on February 20, 2012, he met with Dr. Richard

A. Weiner, a pain specialist, whose medical records state that Tabor was "quite

concerned that the mesh may have become displaced and that the edges could

be poking him internally." Tabor could not, however, confirm that he reported

such concerns to Dr. Weiner, and testified that he did not "say [he] did" or "say[]

[he] didn't" because he did not recall.

      In May 2012, Dr. Rogers performed exploratory surgery. According to

Tabor, it was following the surgery that he first "realized the mesh was the

problem."

      Tabor identified a June 4, 2012 letter addressed to him from a law firm

concerning its "undertak[ing] [Tabor's] representation in connection with a

lawsuit relating to the mesh" that was surgically implanted during the January

2011 procedure. Tabor testified the letter also stated, "[s]trict time limits do

apply and you should take action in regards to your potential claim immediately.

Do not delay. At this time you are responsible to the same extent as an attorney

to meet all time limits."




                                                                           A-4703-17T1
                                          7
      Tabor also identified a June 10, 2013 letter from another law firm that was

addressed to him and Scroggins concerning an "Ethicon mesh products liability"

matter. The letter thanked Tabor and Scroggins for their "inquiry . . . regarding

[their] potential legal case against the manufacturers of the Ethicon mesh patch."

The letter also stated the law firm would not represent plaintiffs in the matter,

advised them to consider obtaining a second opinion, and informed them "there

is a limitations period in which [they] must bring [their] claim and or file [their]

lawsuit." The letter instructed that if plaintiffs' claims were "not brought within

the limitations period, [they] will be forever barred from making such a claim

or receiving any compensation." Tabor acknowledged he did not file his lawsuit

when he received the letters from the two law firms, but instead waited until

February 28, 2014 to do so.

The Court's Decision

      The court reserved decision following the Lopez hearing and subsequently

issued a detailed written opinion explaining that Tabor is fifty-eight years old,

of limited education, and underwent a January 6, 2011, left inguinal hernia repair

with mesh that Ethicon manufactured. The court found Tabor experienced pain

in the area of the surgery that worsened over the following weeks. Tabor had

post-operation consultations with Dr. Dinh on February 24, 2011, and March 21,


                                                                            A-4703-17T1
                                         8
2011, and complained of pain at the site of the incision that radiated to his back.

Tabor later consulted with Dr. Weiner and again complained of pain related to

the surgery.4

      On May 18, 2011, Tabor called Ethicon and reported he was experiencing

pain, and in May and June 2011, he received letters from Ethicon concerning his

report and requesting information "to learn more about his problem."

      The court further found that on July 22, 2011, Tabor visited Dr. Rogers,

who noted that Tabor's pain was "irritation of nerves and/or surrounding tissues

from the implantation of Prolene mesh as one of the potential causes." During

Tabor's January 6, 2012 visit with Dr. Rogers, the doctor recommended Tabor

undergo a CT scan "in an attempt to verify whether or not he has a recurrent

hernia or some mal-positioning of the implanted mesh," but Tabor did not have

the recommended CT scan. The court found Dr. Weiner's notes from a February

20, 2012 visit with Tabor revealed that Tabor was "quite concerned that the mesh

may have become displaced and that the edges could be poking him internally."

      The court found Tabor was concerned enough about his condition in June

2012, and again in June 2013, that he consulted with attorneys about his


4
  The court's opinion includes a typographical error. The opinion states Tabor
visited Dr. Weiner on February 20, 2015, but it is undisputed that Tabor visited
with Dr. Weiner three years earlier on February 20, 2012.
                                                                           A-4703-17T1
                                        9
potential legal claims and, in each instance, was advised to immediately bring

his claims due to the constraints of the statutes of limitations. The court noted

Tabor was advised by the law firms that if he failed to timely assert his claims,

he would be barred from making his claim.

      The court reasoned that despite the information he learned from his

physicians and attorneys, Tabor did not file his lawsuit until more than three

years after the January 6, 2011 surgery. The court noted the discovery rule tolled

the two-year statute of limitations under N.J.S.A. 2A:14-2(a) "until the injured

party discovers, or by making reasonable inquiry should have discovered that

[the] basis for the cause of action may exist." The court further explained "[t]he

decisive question . . . is when [Tabor] discovered or by the exercise of

reasonable diligence should have discovered that [his] injuries were causally

related to . . . Prolene mesh implanted on January 6, 2011."

      The court concluded that Tabor "had very good reason to know of the

origin and existence of his injuries shortly after" the surgery, and that his

testimony "runs counter to his burden of proof."        The court described the

immediate and ongoing pain during the weeks immediately following the

surgery, Tabor's belief that "something [was] just not right," and his May 2011

phone call to Ethicon. The court determined "[i]t strains credulity to say that


                                                                          A-4703-17T1
                                       10
after calling Ethicon to report his pain, [Tabor] had no reason to suspect that t he

mesh was possibly the cause of his problems." The court concluded Tabor failed

to sustain his burden of proof under the discovery rule and determined the

complaint was untimely filed. 5 This appeal followed.

                                        II.

      Our review of the trial judge's grant of summary judgment is de novo,

employing the standard set forth in Brill v. Guardian Life Ins. Co. of Am., 142
N.J. 520, 540 (1995). See Prudential Prop. & Cas. Ins. Co. v. Boylan, 307 N.J.

Super. 162, 167 (App. Div. 1998). We must also defer to the trial judge's factual

findings based on a testimonial hearing, unless those findings are not supported

by substantial credible evidence. Rova Farms Resort, Inc. v. Inv'rs Ins. Co. of

Am., 65 N.J. 474, 483–84 (1974). In either situation, we owe no deference to a

trial judge's interpretation of the law. Manalapan Realty, LP v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995).

      A two-year statute of limitations applies to claims for personal injuries.

N.J.S.A. 2A:14-2; Giannakopoulos v. Mid State Mall, 438 N.J. Super. 595, 610

(App. Div. 2014). Generally, a cause of action for liability accrues on the date


5
  The court's opinion states the complaint was filed on February 20, 2015. It is
undisputed, however, that the complaint was actually filed on February 28,
2014.
                                                                            A-4703-17T1
                                        11
the alleged tortious act occurred. Szczuvelek v. Harborside Healthcare Woods

Edge, 182 N.J. 275, 281 (2005); see also Beauchamp v. Amedio, 164 N.J. 111,

117 (2000). When the statute of limitations expires before a plaintiff "[knows]

or [has] reason to know that he [or she] has a cause of action against an

identifiable defendant . . . the considerations of individual justice and the

considerations of repose are in conflict and other factors may fairly be brought

into play." Farrell v. Votator Div. of Chemetron Corp., 62 N.J. 111, 115 (1973).

      The discovery rule, which was adopted by our Supreme Court in Fernandi

v. Strully, 35 N.J. 434, 450 (1961), delays accrual of a cause of action "until the

injured party discovers, or by an exercise of reasonable diligence and

intelligence should have discovered that he [or she] may have a basis for an

actionable claim." R.L. v. Voytac, 199 N.J. 285, 299 (2009) (quoting Lopez, 62
N.J. at 272). "[I]n determining [if] it is appropriate to apply the discovery rule[,]

[t]he crucial inquiry is 'whether the facts presented would alert a reasonable

person exercising ordinary diligence that he or she was injured due to the fault

of another.'" Szczuvelek, 182 N.J. at 281 (quoting Martinez v. Cooper Hosp.,

163 N.J. 45, 52 (2000)); accord Caravaggio v. D'Agostini, 166 N.J. 237, 246

(2001).




                                                                             A-4703-17T1
                                        12
      The standard for determining the application of the discovery rule is

"basically an objective one—whether plaintiff 'knew or should have known' of

sufficient facts to start the statute of limitations running." Szczuvelek, 182 N.J.

at 281 (quoting Martinez, 163 N.J. at 52). It is not necessary that a plaintiff have

a provable claim or be aware of facts to suggest that fault is "probable," rather

all that is required is that he or she be aware of facts suggesting the "possibility"

of wrongdoing. Savage v. Old Bridge-Sayreville Med. Grp., PA, 134 N.J. 241,

248 (1993). Moreover, "legal and medical certainty are not required for a claim

to accrue . . . nor does a plaintiff need to understand the legal significance of the

facts." Kendall v. Hoffman-La Roche, Inc., 209 N.J. 173, 193 (2012). "In cases

in which fault is not self-evident at the time of injury, a plaintiff need only have

'reasonable medical information' that connects an injury with fault to be

considered to have the requisite knowledge for the claim to accrue." Ibid.; see

Vispisiano v. Ashland Chem. Co., 107 N.J. 416, 437 (1987) (explaining that

"medical confirmation" is not required "to have the requisite state of knowledge

that would trigger the running of the statute of limitations").

      A plaintiff "claiming the indulgence of the [discovery] rule" bears the

burden of proving its application is warranted. Lopez, 62 N.J. at 276. A

"plaintiff seeking application of the discovery rule" must "establish that a


                                                                             A-4703-17T1
                                        13
reasonable person in her [or his] circumstances would not have been aware

within the prescribed statutory period that she [or he] was injured through the

fault of another." Kendall, 209 N.J. at 194.

      Here, the evidence showed that by July 2011, Tabor had "reason to know"

the mesh manufactured by Ethicon was a possible cause of his ongoing pain. By

that time, he had obtained his surgical records, determined Ethicon

manufactured the implanted mesh, and called Ethicon directly to report the pain

he experienced following "a prolene hernia mesh procedure." He also reported

to Ethicon that he felt he "was rejecting the implanted mesh." As the court

noted, Ethicon's representative wrote to Tabor twice asking for access to his

doctors and medical records, but Tabor opted not to respond. In addition, during

July 2011, Tabor obtained a medical opinion from Dr. Rogers that "one of the

possible causes" of his pain "was irritation of nerves or surrounding tissues from

the implementation of the prolene mesh."

      That evidence alone supports the conclusion that by July 2011, Tabor had

reasonable medical information connecting his ongoing pain and other ailments

to the mesh sufficient for the asserted causes of action to accrue. See Kendall,
209 N.J. at 193. Indeed, as determined by the motion court, Tabor's May 2011

phone call to Ethicon establishes that he understood the mesh was a possible


                                                                          A-4703-17T1
                                       14
cause of his ongoing pain. His understanding was confirmed by Dr. Rogers in

July 2011. Thus, although the court did not make a finding as to the precise date

plaintiffs' causes of action accrued under the discovery rule, the evidence

supports a determination that the date of accrual was no later than Tabor's July

22, 2011 visit with Dr. Rogers.

      We reject Tabor's assertion that the causes of action did not accrue until

the May 2012 exploratory surgery performed by Dr. Rogers. Plaintiffs argue

that, prior to that time, Tabor received equivocal medical advice about whether

the mesh was the cause of his pain and did not have reason to know that the

mesh was a possible source of his ongoing pain. That argument is not supported

by competent record evidence and is otherwise undermined by record.

      Tabor's assertion that he received equivocal medical advice about whether

the mesh caused his pain is founded on a note in Dr. Weiner's medical records

concerning a February 20, 2012 consultation with Tabor. Dr. Weiner's note

states Tabor reported that Dr. Rogers told him "there was no hernia or evidence

that the mesh was significantly displaced." We note that Tabor did not testify

during the Lopez hearing that Dr. Rogers advised him the mesh was not

significantly displaced, Dr. Rogers did not testify at the hearing, and plaintiffs

do not cite to any medical records from Dr. Rogers indicating that he ever made


                                                                          A-4703-17T1
                                       15
such a determination or offered such an opinion. More significantly, even if Dr.

Rogers actually offered an opinion that the mesh was not significantly displaced,

it does not contradict or undermine what he told Tabor in July 2011—that the

mesh was a possible cause of his ongoing pain. It was that medical opinion that

confirmed what Tabor already believed: the mesh was a possible cause of his

claimed post-surgical injuries. See Kendall, 209 N.J. at 193. Plaintiffs' causes

of action under the discovery rule accrued no later than July 20, 2011, when that

opinion was communicated to Tabor.

      Plaintiffs rely on our Supreme Court's decisions in Vispisiano and

Caravaggio, and our decision in Graham v. Gielchinsky, 241 N.J. Super. 108

(App. Div. 1990), to support their claim that it was not until the May 21, 2012

exploratory surgery that they had reason to know the mesh was a possible cause

of Tabor's alleged injuries. In Vispisiano, the Court considered whether the

plaintiff "discovered or should have discovered, by exercise of reasonable

diligence and intelligence, that the physical condition of which he complains

was causally related to his exposure to chemicals" at a toxic waste site where he

had been employed. 107 N.J. at 427. The Court found that despite the plaintiff's

suffering from symptoms—migraine headaches—immediately following the

commencement of his work at the site, his cause of action did not accrue at that


                                                                         A-4703-17T1
                                      16
time. Id. at 436. The Court noted the difficulty in applying the discovery rule

in toxic tort cases because of the complexity of associating an injury to any one

of the vast numbers of chemical compounds to which an individual might be

exposed. Id. at 428-29. The Court also noted the plaintiff experienced the same

symptoms prior to the commencement of his work at the site and his "physician

did not attribute" the symptoms to the chemicals to which he was exposed, but

instead attributed them "to other causes." Id. at 432.

      The Court relied on "the unusual nature of the toxic tort case," id. at 434,

the "difficulty in diagnosing an injury caused by toxic chemicals as well as in

discovering the cause of such an injury," id. at 436, and the lack of "some

reasonable medical support" connecting the chemicals at the site to the plaintiff's

injuries. Id. at 437. There was insufficient evidence establishing the "plaintiff

should have known that his exposure to chemicals might have caused his

symptoms," id. at 432 (quoting Lopez, 62 N.J. at 276), at the time the trial court

determined the causes of action accrued.

      Here, Tabor's alleged injuries are not the result of exposure to some

unknown and difficult to define chemical or other source. He understood his

pain related to the surgical procedure; he almost immediately recognized the

mesh might be the source of his pain; and he obtained a medical opinion that


                                                                           A-4703-17T1
                                       17
one of the possible causes for his ongoing pain was the mesh. Unlike the

plaintiff in Vispisiano, Tabor had reason to know both the possible cause of his

injuries—the mesh—and the identity of the party allegedly responsible for it—

Ethicon.

      Similarly, the Court's decision in Caravaggio provides no support for

plaintiffs' claim that their causes of action did not accrue until the May 2012

exploratory surgery. In Caravaggio, the plaintiff underwent a surgical procedure

during which a rod was placed in her leg. 166 N.J. at 241. The plaintiff

subsequently experienced pain in her leg, and the surgeon informed the plaintiff

that the rod had broken. 166 N.J. at 241-42. The surgeon performed a second

surgery, replaced the rod with another, and provided the original rod to plaintiff

to bring to a lawyer. Id. at 242. The lawyer obtained a test of the rod that

revealed it had not broken. Id. at 243. Following that disclosure, but more than

two years after the original surgery, the plaintiff sued the surgeon for

malpractice. Ibid.

      The Court found the plaintiff's cause of action against the surgeon accrued

when it was determined the rod did not break, thereby exposing the surgeon's

alleged malpractice as the cause of the plaintiff's post-surgery injuries. Id. at

205-51. The Court found that, given the surgeon's statements attributing the


                                                                          A-4703-17T1
                                       18
plaintiff's pain solely to the broken rod, there was no reason for the plaintiff to

suspect any other cause for her post-surgery complications. Ibid. Thus, the

Court concluded it was not until the plaintiff learned the rod was not broken that

she had reason to know that her post-surgery complications were the result of

the surgeon's malpractice. Id. at 252-53.

      Unlike the plaintiff in Caravaggio, Tabor was never told his post-surgery

complaints were attributed solely to a cause unrelated to the mesh. To the

contrary, and as noted, Tabor had reason to know the mesh was a possible cause

of his alleged injuries as early as May 18, 2011, when he called Ethicon, and no

later than July 20, 2011, when Dr. Rogers advised him the mesh was a possible

cause.

      Plaintiffs also rely on our decision in Graham, where we held a medical

malpractice claim against a surgeon for leaving three wires in the plaintiff 's

chest during a procedure did not accrue until a subsequent exploratory surgery

revealed the presence of the wires. 241 N.J. Super. at 114-15. We reasoned that

the nature of the plaintiff's injuries did not permit the plaintiff to ascertain

"sufficient facts which equated with a cause of action," id. at 114, and that the

defendant surgeon had assured the plaintiff "it is looking good," id. at 115. We

concluded that under those circumstances, the equities underlying the discovery


                                                                           A-4703-17T1
                                       19
rule required a finding that the cause of action did not accrue until the

exploratory surgery first revealed the wires left in the plaintiff's chest during the

initial surgery. Ibid.

      Again, the circumstances presented here are different. In Graham, the

plaintiff had no reason to know that wires were left in his chest and that they

caused his post-surgery injuries until the exploratory surgery revealed that to be

the case. In contrast, Tabor knew the mesh was implanted, suspected it was a

possible cause of his alleged injuries, called the manufacturer of the mesh in

May 2011, reported he had been implanted with its mesh and was suffering from

pain, and received direct confirmation on July 20, 2011 from Dr. Rogers that the

mesh was a possible cause of his injuries.

      In sum, the evidence supports the court's finding that plaintiffs' causes of

action accrued shortly after the January 6, 2011 surgery. Although the court did

not make a finding as to a specific date of accrual, we conclude the causes of

action accrued no later than July 20, 2011. As a result, we affirm the court's

order granting summary judgment dismissing plaintiffs' claims under the Act;

the CFA; and for strict liability, defective design, and negligence, and on




                                                                             A-4703-17T1
                                        20
Scroggins claim for loss of consortium.6 Plaintiffs do not dispute those claims,

which were asserted for the first time with the February 28, 2014 filing of the

complaint, are subject to the two-year statute of limitations in N.J.S.A. 2A:14-

2(a).7 The court correctly determined they were filed outside of the limitations

period.

      We are, however, constrained to reverse the court's order granting

defendants summary judgment on count six, which asserts a cause of action for

breach of express warranty. As noted, and as acknowledged by defendants, that

claim is subject to a four-year statute of limitations. See N.J.S.A. 12A:2-725.

In its written decision, the court did not address the application of the four-year

limitations period to the breach of express warranty claim, but the record

requires the conclusion that it was timely filed.


6
  As noted, those claims are set forth in counts one, two, three, four, five, seven,
and eight of the complaint.
7
   Plaintiffs do not dispute that their common law and CFA claims, other than
their breach of express warranty claim, constitute products liability claims under
the Act and that the Act provides the exclusive remedy "for [the] harm
[allegedly] caused by" the mesh, other than harm suffered from the alleged
breach of express warranty. N.J.S.A. 2A:58C:1(b)(3); see also Sinclair v. Merck
& Co., Inc., 195 N.J. 51, 66 (2008) (finding the Act "is paramount when the
underlying claim is one for harm caused by a product" and CFA claims alleging
"harm caused by a product" are claims subject to the Act); DeBenedetto v.
Denny's, Inc., 421 N.J. Super. 312, 319 (Law Div. 2010) (holding the Act "is the
exclusive remedy for harms caused by a product").
                                                                            A-4703-17T1
                                        21
      In their brief on appeal, defendants claim count six of the complaint fails

to state a claim upon which relief may be granted. We do not address the

argument because there is no evidence in the appellate record showing it was

raised before the motion court, see Nieder v. Royal Indem. Ins. Co., 62 N.J. 229,

234 (1973), or that the motion court addressed or decided that issue. We do not

express an opinion on the issue, and defendants are free to move for dismissal

on those grounds before the trial court on remand.

      We last address plaintiffs' claim the court erred by denying their cross-

motion to extend discovery and compel the production of a Johnson & Johnson

corporate representative. The cross-motion was argued prior to the Lopez

hearing, and the court decided that resolution of the cross-motion would abide

the outcome of the Lopez hearing. Following the hearing and its determination

that all of plaintiffs' claims were barred by the statute of limitations, the court

entered an order denying plaintiffs' cross-motion but offered no reasons for

doing so. We assume the court reasonably denied the cross-motion because

there was no need for additional discovery or production of a corporate

representative for testimony concerning claims that were time-barred.

      Our reversal of the court's dismissal of count six, however, requires the

court consider and decide the cross-motion on remand. We therefore vacate the


                                                                           A-4703-17T1
                                       22
court's order denying plaintiffs' cross-motion and remand for the court to

consider the motion in light of our reversal of the dismissal of count six. The

remand is for the purpose of appropriately allowing the motion court to address

the merits of the cross-motion in the first instance, and it does not constitute an

opinion on the cross-motion's merits.

      Affirmed in part, reversed in part, vacated in part, and remanded for

further proceedings in accordance with this opinion.          We do not retain

jurisdiction.




                                                                           A-4703-17T1
                                        23